BARKETT, Judge.
We have for review Ferguson v. State, 548 So.2d 1183 (Fla. 5th DCA 1989), which is in express and direct conflict with the Second District Court of Appeal’s decision in Crigler v. State, 526 So.2d 176 (Fla. 2d DCA 1988). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
The issue here was resolved adversely to the state in Pope v. State, 561 So.2d 554 (Fla.1990). For the reasons stated in Pope, we quash the decision of the district court and remand with directions to impose a guidelines sentence.
It is so ordered.
SHAW, C.J., and OVERTON, MCDONALD, EHRLICH, GRIMES and KOGAN, JJ., concur.